Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 4, 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being 
In regard to claim 1, Mao et al. (U.S. App. 2018/0018924) teaches a scan-type display (see Abstract scanning circuit and Fig. 3) apparatus comprising: a light emitting module serving as a backlight module, to receive an input voltage, and including a light emitting diode (LED) array (see at least Figs. 3 and 6 LED backlight for LCD panel); said LED array having a common cathode configuration (see Fig. 3, SW), and including a plurality of scan lines, a plurality of data lines, and a plurality of LEDs arranged in a matrix with a plurality of rows and a plurality of columns (see Fig. 3, SL, DL, and DI in a matrix); with respect to each of said rows, cathodes of said LEDs in said row being coupled to a respective one of said scan lines (see Fig. 3, SL connects row); with respect to each of said columns, cathodes of said LEDs in said column being coupled to a respective one of said data lines (see Fig. 3, DL); a display module cooperating with said light emitting module to constitute a display (see Fig. 6, LCD panel 700); and a driving device including a control module coupled to said light emitting module (see Para. 22 microcontroller and Fig. 3, Item 320), 
the switching signals being generated in such a way that said light emitting module provides the input voltage to said scan lines sequentially without overlapping in 
Robbie et al. (U.S. App. 2004/0207315 hereinafter referred to as “Rob”) teaches the cathodes are anodes (see Fig. 4).
As discussed above, Mao does teach the concept of a LED backlight for a LCD 
display and of of row scanning for the entire frame including the last row (See Fig. 3).
Nam et al. (U.S. App. 2010/0110097) teaches generating an image stream (see Fig. 7, Item 202 and 201) and a synchronization control signal, generating a plurality of switching signals and an image refresh signal based on the synchronization control signal, and outputting the switching signals to said light emitting module (see at least Fig. 7 and 8 delay generating using, a delayed internal clock relative to external clock in Para. 12 and Para. 16 for controlling the local dimming based on image data and coordinating with the LCD panel),
 the image refresh signal being related to one of the switching signals that corresponds to a last line of the line scan in each line scan cycle (see at least Para. 23, 47, 49 scanning gate lines to synchronize with LED backlight and analyzing entire frame unit), and a driver module coupled to said display module and said control module, and to receive the image stream and the image refresh signal from said control module, said driver module generating a drive output based on the image stream and the image refresh signal and outputting the drive output to said display module (see Fig. 7, 110a and 110b used to drive LCD panel), such that said display shows images represented by the image stream and that refreshing of images on said display is synchronous to the line scan (see at least Para. 22, 26, and 29).
In regard to claim 8, Mao teaches a scan-type display apparatus (see Abstract scanning circuit and Fig. 3) comprising: a light emitting module serving as a display, to receive an input voltage, and including a light emitting diode (LED) array (see at least Figs. 3 and 6 LED backlight for LCD panel); said LED array having a common cathode configuration (see Fig. 3, SW), and including a plurality of scan lines, a plurality of data lines, and a plurality of LEDs arranged in a matrix with a plurality of rows and a plurality of columns; with respect to each of said rows  (see Fig. 3, SL, DL, and DI in a matrix), cathodes of said LEDs in said row being coupled to a respective one of said scan lines  (see Fig. 3, SL connects row); with respect to each of said columns, cathodes of said LEDs in said column being coupled to a respective one of said data lines (see Fig. 3, DL); and a driving device including a control module coupled to said light emitting module (see Fig. 3 Item 320), 
the switching signals being generated in such a way that said light emitting module provides the input voltage to said scan lines sequentially without overlapping in time so as to drive said LEDs to emit light in a line scan manner (see Fig. 3, SS_1…SS_3 are cascading).
Rob teaches the cathodes are anodes (see Fig. 4).
Nam teaches generating an image stream and a synchronization control signal, generating a plurality of switching signals and an image refresh signal based on the synchronization control signal, and outputting the switching signals to said light emitting module, the image refresh signal being related to one of the switching signals that corresponds to a last line of the line scan in each line scan cycle, and a driver module coupled to said data lines and said control module, and to receive the image stream and 
In regard to claim 6, Mao teaches a driving device adapted to be used in a scan-type display apparatus (see Abstract scanning circuit and Fig. 3), the scan-type display apparatus including a light emitting module and a display module that cooperatively constitute a display, the light emitting module serving as a backlight module (see at least Figs. 3 and 6 LED backlight for LCD panel), receiving an input voltage, and including a light emitting diode (LED) array that has a common cathode configuration and that includes a plurality of scan lines (see Fig. 3, SW), said driving device comprising: a control module adapted to be coupled to the light emitting module (See Fig. 3, Item 320), and outputting the switching signals to the light emitting module, the switching signals being generated in such a way that the light emitting module provides the input voltage to the scan lines sequentially without overlapping in time so as to drive the LEDs to emit light in a line scan manner (see Fig. 3, SS_1…SS_3 are cascading).
	Mao as discussed above discloses the concepts of row scanning for the entire frame including the last row (See Fig. 3).
	However, Nam teaches generating an image stream and a synchronization control signal  (see Fig. 7, Item 202 and 201), generating a plurality of switching signals and an image refresh signal based on the synchronization control signal, 

In regard to claim 11, Mao teaches a driving device adapted to be used in a scan-type display (see Abstract scanning circuit and Fig. 3) apparatus that includes a light emitting module, the light emitting module serving as a display (see at least Figs. 3 and 6 LED backlight for LCD panel), receiving an input voltage, and including a light emitting diode (LED) array that has a common cathode configuration  (see Fig. 3, SW) and that includes a plurality of scan lines and a plurality of data lines (see Fig. 3, SL, DL, and DI in a matrix), said driving device comprising: a control module adapted to be coupled to the light emitting module, and outputting the switching signals to the light emitting module, the switching signals being generated in such a way that the light emitting module provides the input voltage to the scan lines sequentially without overlapping in time so as to drive the LED array to emit light in a line scan manner (see Fig. 3, SS_1…SS_3 are cascading).

Nam teaches generating an image stream  and a synchronization control signal (see Fig. 7, Item 202 and 201), generating a plurality of switching signals and an image refresh signal based on the synchronization control signal  (see at least Fig. 7 and 8 delay generating using, a delayed internal clock relative to external clock in Para. 12 and Para. 16 for controlling the local dimming based on image data and coordinating with the LCD panel), the image refresh signal being related to one of the switching signals that corresponds to a last line of the line scan in each line scan cycle (see at least Para. 23, 47, 49 scanning gate lines to synchronize with LED backlight and analyzing entire frame unit); and a driver module coupled to said control module to receive the image stream and the image refresh signal therefrom, and adapted to be further coupled to the data lines; said driver module generating a plurality of driving signals based on the image stream and the image refresh signal and outputting the driving signals respectively to the data lines, such that the light emitting module shows images represented by the image stream and that refreshing of images on the light emitting module is synchronous to the line scan  (see Fig. 7, 110a and 110b used to drive LCD panel), such that said display shows images represented by the image stream and that refreshing of images on said display is synchronous to the line scan (see at least Para. 22, 26, and 29).
The references neither singularly nor in combination teach the limitations above as the Applicant’s arguments are found persuasive as to the last line of the row scanned .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694